TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00356-CV



                                        A. A. P., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-12-0105-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant A.A.P. appeals from the trial court’s order terminating her rights to her

three young daughters, B.J.A., N.J.A., and L.J.A. See Tex. Fam. Code § 161.001(1)(D), (E), (O),

(P), (2).1 A.A.P.’s court-appointed counsel has filed a motion to withdraw and an Anders brief,

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738,

744 (1967); see also Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal from

termination of parental rights). The brief meets the requirements of Anders by presenting a

professional evaluation of the record and demonstrating why there are no arguable grounds to be

advanced. See Anders, 386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. A.A.P. was provided with




       1
          Although the termination order also severed the parental rights of the children’s father, he
is not a party to this appeal.
a copy of counsel’s brief, was advised of her right to examine the appellate record and to file a pro

se brief, and granted an extension of time to file her brief. No pro se brief has been filed.

               The parties are familiar with the facts, procedural history, and applicable standards

of review. Accordingly, we will not recite them here. See Tex. R. App. P. 47.4. We have reviewed

the record and counsel’s brief and agree that the appeal is frivolous and without merit. We find

nothing in the record that might arguably support the appeal. See Penson v. Ohio, 488 U.S. 75, 80

(1988); Anders, 386 U.S. at 741–44; Taylor, 160 S.W.3d at 646–47. We affirm the trial court’s

order of termination and grant counsel’s motion to withdraw as attorney of record.



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: August 19, 2014




                                                  2